                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

 BRUCE D. WRIGHT,                            :   Case No. 3:19-cv-39
                                             :
        Plaintiff,                           :   District Judge Walter H. Rice
                                             :   Magistrate Judge Sharon L. Ovington
 vs.                                         :
 ZACHARY T. THURBER,                         :
 USAF Assistant Staff Judge Advocate,        :
                                             :
        Defendant.                           :


                                         ORDER


       On February 8, 2019, Plaintiff filed a Motion for Leave to Proceed in Forma

Pauperis. (Doc. #1). Shortly thereafter, the undersigned recommended that Plaintiff’s

Motion be denied. (Doc. # 2). Plaintiff has since paid the civil case filing fee. (Doc. #3).

Accordingly, Plaintiff’s Motion for Leave to Proceed in Forma Pauperis (Doc. #1) is

DENIED as moot, and the Report and Recommendation (Doc. #2) filed on February 11,

2019 is WITHDRAWN.

       IT IS SO ORDERED.

March 1, 2019                                    s/Sharon L. Ovington
                                                 Sharon L. Ovington
                                                 United States Magistrate Judge
